Order entered June 10, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00701-CV

                       IN RE: DONALD GENE BLANTON, Relator

                     Original Proceeding from the 86th District Court
                                 Kaufman County, Texas
                             Trial Court Cause No. 23,592-86

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE